FILED
                                                                    United States Court of Appeals
                                                                            Tenth Circuit
                      UNITED STATES COURT OF APPEALS                    November 30, 2005
                                  TENTH CIRCUIT
                                                                           Clerk of Court

 AB’DULLAH LAMAR RASHID
 MUHAMMAD,

          Plaintiff-Appellant,
 v.                                                       No. 05-6169
 SAM CALBONE, Warden; TRAVIS                       (D.C. No. CIV-04-688-T)
 SMITH, Assistant Warden; DENNIS                         (W.D.Okla.)
 CUNNINGHAM, Administrator;
 RAMONA HOLLIER, DOC Contract
 Monitor; D BRANNAM, Special
 Investigator, GPCF; J CARDWELL,
 Misconduct Investigator; D
 UMBARGER, Grievance Coordinator;
 B SMITH, Disciplinary Hearing
 Officer,

          Defendants-Appellees.


                             ORDER AND JUDGMENT           *




Before BRISCOE, LUCERO, and MURPHY , Circuit Judges.


               After examining the briefs and appellate record, this panel has

determined unanimously that oral argument would not materially assist the


      *
       This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
determination of this appeal.   See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G).

The case is therefore ordered submitted without oral argument.

       Plaintiff Ab’dullah Lamar Rashid Muhammad, a pro se prisoner

incarcerated in Oklahoma, appeals the district court’s dismissal without prejudice

of his 42 U.S.C. § 1983 action for failure to exhaust administrative remedies. We

exercise jurisdiction pursuant to 28 U.S.C. § 1291 and affirm.

                                    I. Background

       Muhammad filed suit on June 3, 2004, against six employees of the Great

Plains Correctional Facility (GPCF), a private prison operated by Cornell

Companies, Inc., and two Oklahoma Department of Corrections (ODOC)

employees. Muhammad alleges: 1) defendants denied him due process and equal

protection of the laws when they charged and convicted him of rape; 2)

defendants retaliated against him in violation of his Fifth and Fourteenth

Amendment rights when they issued three misconduct reports in response to

complaints he lodged against GPCF staff; 3) defendants violated his First

Amendment right to exercise his religious beliefs when they subjected him to

disciplinary action for practicing Zakat (i.e., charity); and 4) defendants violated

his Fourteenth Amendment rights when defendants took or misplaced certain

items of personal property belonging to Muhammad. As a result of defendants’

conduct, Muhammad contends he was placed in segregation, lost two years of

earned credit, and ultimately was transferred to the Oklahoma State Penitentiary

                                           2
(OSP). He seeks an investigation into the treatment of inmates at GPCF and

compensatory and punitive damages.

      The ODOC defendants filed a motion to dismiss Muhammad’s complaint

based on his alleged failure to exhaust administrative remedies. The remaining

defendants subsequently filed a motion to dismiss also based in part on the

exhaustion requirement. The district court referred the matter to a magistrate

judge who issued a report and recommendation recommending that the district

court dismiss Muhammad’s complaint for failure to exhaust administrative

remedies. Muhammad filed objections to the report and recommendation, arguing

that he exhausted his remedies “to the extent allowed by the Defendants” and that

“Defendant’s [sic] have a habit of ignoring and/or out right refusing to address

inmates [sic] Request to Staffs’ [sic] and Grievances’ [sic].” ROA, Doc. 35 at 2.

In the alternative, Muhammad asked the district court to stay the proceedings to

allow him time to exhaust his administrative remedies and to order the defendants

to respond to any grievances he “resubmitted” in an attempt to exhaust his

remedies. Id. The district court adopted the magistrate’s report and

recommendation, denied Muhammad’s alternative requests, and dismissed

Muhammad’s complaint in its entirety.

                               II. Standard of Review

      We review de novo a dismissal for failure to exhaust administrative

remedies. Jernigan v. Stuchell, 304 F.3d 1030, 1032 (10th Cir. 2002) (citation

                                         3
omitted).

                                   III. Discussion

      The Prison Litigation Reform Act (PLRA) provides: “No action shall be

brought with respect to prison conditions under section 1983 of this title, or any

other Federal law, by a prisoner confined in any jail, prison, or other correctional

facility until such administrative remedies as are available are exhausted.” 42

U.S.C. § 1997e(a). Moreover, § 1997e(a) imposes a “total exhaustion”

requirement, meaning that, if a prisoner brings an action containing multiple

challenges to prison conditions, the action must be dismissed for failure to

exhaust administrative remedies if the prisoner has failed to exhaust

administrative remedies as to any one of the asserted claims. Ross v. County of

Bernalillo, 365 F.3d 1181, 1188-89 (10th Cir. 2004). Under the PLRA, an inmate

must complete the entire available grievance process to have fully exhausted his

or her administrative remedies. Jernigan, 304 F.3d at 1032.

      We agree with the district court that Muhammad failed to demonstrate that

he had exhausted administrative remedies on his claims. The grievance process

available at GPCF requires inmates to first seek informal resolution of their

complaints by submitting a “Request to Staff” form to the appropriate staff

member. If a complaint is not resolved informally, the inmate must complete an

“Inmate/Offender Grievance Report Form” which is reviewed by the facility head.

To fully exhaust his or her remedies, an inmate then must appeal the decision of

                                          4
the facility head to the administrative review authority. Complaints regarding

disciplinary convictions are handled differently. To exhaust his administrative

remedies regarding such convictions, an inmate is required to appeal each

conviction directly to the ODOC Director.

      Muhammad attached to his complaint a Request to Staff form he submitted

dated October 7, 2003, regarding inmate mistreatment. ROA, Doc. 1, Ex. C. He

attached a second Request to Staff form dated October 10, 2003, regarding

retaliation by the same defendant based on allegations that the defendant

submitted a misconduct report against Muhammad for smoking. ROA, Doc. 1,

Ex. E. The record indicates that prison officials reviewed and responded to both

forms, but that Muhammad did not file a grievance form or take any further action

in the grievance process. Accordingly, these forms do not demonstrate that

Muhammad exhausted the entire administrative remedy available to him. See

Jernigan, 304 F.3d at 1032.

      Muhammad also attached to his complaint a letter he wrote to Senator

Harry Coats regarding the treatment of inmates, two Request to Staff forms

submitted by another inmate, Ricky Smith, and another Request to Staff form he

submitted after being transferred to OSP regarding personal property lost during

his transfer. These also fail to demonstrate that Muhammad exhausted his

remedies.




                                         5
      It should also be noted that in subsequent filings, Muhammad included

copies of two appeals he lodged regarding his disciplinary convictions for

smoking and bartering. The facility head denied his appeals. Although

Muhammad appears to have exhausted his administrative remedies regarding

these convictions, Muhammad has failed to meet the “total exhaustion”

requirement of § 1997e(a). See Ross, 365 F.3d at 1188-89.

      Though Muhammad argues that defendants ignore and refuse to address

inmates’ request and grievance forms, Muhammad has failed to present any

evidence to support this contention. In fact, disciplinary convictions aside, the

record is devoid of any evidence that Muhammad even attempted to proceed to

the second step in the grievance process regarding any of his claims.

Accordingly, the district court did not err in dismissing Muhammad’s complaint

without prejudice.

                                    IV. Conclusion

      Based on the foregoing, we AFFIRM the order of the district court. We

also DENY Muhammad’s motion to proceed without prepayment of the appellate

filing fee. After the district court denied his earlier motion in this regard,

Muhammad filed a renewed motion with this court making the same request, and

this court has assessed costs and fees payable in partial payments. In light of our




                                           6
decision, we now direct Muhammad to make immediate payment of the unpaid

balance.


                                         Entered for the Court


                                         Mary Beck Briscoe
                                         Circuit Judge




                                     7